Court of Appeals, State of Michigan

                                               ORDER

                                                                           Kathleen Jansen
Charles Rolli son D 0 v Joseph A Kingsbury D 0                               Presiding Judge

Docket No.    320599                                                       Da vid H. Sawyer

LC No.        11 -096709-CZ                                                Karen M. Fort Hood
                                                                             Judges



              The Court orders that the motion for clarification is GRANTED.

              On the Court 's own motion, the Court' s opini on issued on June ~. 20 15, is V/\CJ\ TED
and a new opinion is issued wi th this order.




                         J\ true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                                JUL 16 2015                  -~t{J.'?~
                                        Date                                Chie~